Citation Nr: 0700026	
Decision Date: 01/03/07    Archive Date: 01/17/07

DOCKET NO.  05-06 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right big toenail 
injury.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from February 1952 to November 
1953.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri.

The appellant appeared before the undersigned Veterans Law 
Judge in May 2006 and delivered sworn testimony via video 
conference hearing in St. Louis, Missouri.

The issue of entitlement to service connection for a right 
big toenail injury is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Bilateral hearing loss was not shown in service or within 
a year of discharge from service, and the objective medical 
evidence fails to establish a nexus or link between any 
current hearing loss and any incident of the veteran's active 
service.

2.  Tinnitus was not shown in service or within a year of 
discharge from service, and the objective medical evidence 
fails to establish a nexus or link between any current 
tinnitus and any incident of the veteran's active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, and may not be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1154, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.385 (2006).

2.  Tinnitus was not incurred in or aggravated by the 
veteran's active service, and may not be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1154, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via July 2003 and October 2004 letters, the veteran was 
informed of the evidence and information necessary to 
substantiate his claims, the information required of him to 
enable VA to obtain evidence in support of his claims, the 
assistance that VA would provide to obtain evidence and 
information in support of his claims, and the evidence that 
he should submit if he did not desire VA to obtain such 
evidence on his behalf.  The VCAA letters informed the 
veteran that he should submit any medical evidence pertinent 
to his claims.  VCAA notice was provided to the appellant 
prior to the initial adjudications.  Pelegrini.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  The veteran has received notice 
regarding the assignment of a disability rating and effective 
date for the award of any benefit sought.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

The veteran's service medical records are associated with the 
claims file, as is a VA examination with opinion as to a 
possible relationship between hearing loss and tinnitus and 
the veteran's military service.  38 C.F.R. § 3.159(c)(4); 
Duenas v. Principi, 18 Vet. App. 512 (2004).  While the 
veteran identified private physicians who had treated him for 
his hearing problems, the Board notes that in August 2004 one 
private physician (A. Rudoi, M.D.) indicated that he had not 
treated the veteran for hearing problems.  Further, another 
private physician identified by the veteran (Dr. Rudolph) 
indicated in August 2003 that they had no records pertaining 
to the veteran.  The veteran has not referenced any other 
pertinent, obtainable evidence that remains outstanding 
concerning hearing loss and tinnitus.  VA's duties to notify 
and assist are met.  Accordingly, the Board will address the 
merits of the claims.


Factual Background

Service medical records show no complaints of hearing loss or 
tinnitus.  The November 1953 discharge examination report 
indicates that the veteran's ears were clinically evaluated 
as normal and that he had 15/15 hearing in both ears.

The veteran was afforded a VA audiometric evaluation in 
August 2003.  The examiner noted that she had reviewed the 
veteran's claims file.  The veteran reported hearing loss two 
years prior and tinnitus one year prior.  The veteran stated 
that he served in a tank battalion "in which he was 
surrounded by gunfire constantly" and that hearing 
protection was not available.  The veteran reported that as a 
civilian he had been a sales mechanic for 30 years.  The 
veteran attributed his hearing loss and tinnitus to his 
tenure in the military.  The diagnoses included bilateral 
sensorineural hearing loss.  The VA examiner opined that the 
veteran's hearing loss and tinnitus were not at least as 
likely related to service.

At the May 2006 Board hearing, the veteran indicated that he 
was a truck driver during service and was exposed to noise 
from military vehicles.  He stated that he first noticed 
problems with his hearing 7-8 months after service but did 
not seek treatment for that problem.  He first sought 
treatment for his hearing problems in 2003.

Applicable Law and Analysis

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).

Where a veteran had active and continuous military service 
for 90 days or more during a period of war, and sensorineural 
hearing loss or tinnitus (as organic diseases of the nervous 
system) becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in, or aggravated by, 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The determination of whether the veteran has a service-
connectable hearing loss is governed by 38 C.F.R. § 3.385, 
which states that hearing loss will be considered to be a 
"disability" when the threshold level in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. § 
3.385.

As noted, the veteran's service discharge examination report 
reflected that the veteran's ears were clinically evaluated 
as normal and that he had 15/15 hearing in both ears. The 
evidence of record reveals that the first medical evidence of 
bilateral hearing loss and tinnitus was in August 2003.  The 
record contains no medical evidence relating the veteran's 
current hearing loss and tinnitus to his period of service.  
However, there is a medical opinion indicating that the 
veteran's bilateral hearing loss and tinnitus are not related 
to service.  Since the medical evidence of record fails to 
indicate that the veteran experienced hearing loss or 
tinnitus during service, within a year of discharge from 
service, or that his current hearing loss and tinnitus are in 
any way related to service, service connection for bilateral 
hearing loss and tinnitus is not warranted.

To the extent that the veteran may be claiming these 
conditions as a result of combat, the Board notes that the 
provisions of 38 U.S.C.A. § 1154 do not obviate the 
requirement that a veteran must submit medical evidence of a 
causal relationship between his current condition and 
service.  See Libertine v. Brown, 9 Vet. App. 521, 524 
(1996).  That is, even assuming combat status, the veteran 
must provide satisfactory evidence of a relationship between 
his service and the disorders on appeal.  He has not done so 
in this case.

While the Board does not doubt the sincerity of the veteran's 
belief regarding the service connection issues that were 
denied, and the veteran's statements in this regard have been 
reviewed, the veteran is not competent to offer evidence 
which requires medical knowledge, such as the question of 
whether a chronic disability is currently present or a 
determination of etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to permit favorable determinations.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

At the May 2006 Board hearing, the veteran stated 
(transcript, pages 9-10) that he had received VA treatment 
for his right toe disability in 2005 (the month was not 
specified and was apparently subsequent to the February 2005 
statement of the case).  VA records concerning the right toe 
are not associated with the claims file.  As such records are 
relevant to the issue of service connection for a right toe 
injury, they should be obtained and associated with the 
claims file to ensure a complete record for appellate review.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is hereby REMANDED for the following:

1.  All VA medical records pertaining to 
examination or treatment the veteran 
received for his right toe disability, to 
include in 2005 (as referenced in the May 
2006 Board hearing) should be secured and 
associated with the claims file.  Any 
additional information necessary to 
obtain such records, to include dates and 
VA facility locations, should be 
requested from the veteran.  The RO 
should review all additional records 
received, and if they suggest further 
development (for example, a VA 
examination), arrange for such 
development.

2.  The RO should then readjudicate the 
issue of entitlement to service 
connection for a right big toenail 
injury.  If it remains denied, the 
veteran and his representative should be 
furnished an appropriate Supplemental 
Statement of the Case, and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


